  Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 1 of 31 Page ID #1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

CENTRAL LABORERS’ PENSION, WELFARE    )
AND ANNUITY FUNDS,                    )
                                      )
      Plaintiffs,                     )
                                      )
vs.                                   )                  Case Number: 20-cv-661
                                      )
M.D. MAGARY CONSTRUCTION COMPANY, and )
HOLLY C. CRAWFORD, individually,      )
                                      )
      Defendants.                     )

                                       COMPLAINT

       COME NOW, plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC, and for their Complaint against defendants,

M.D. Magary Construction Company and Holly C. Crawford, individually, state as follows:

                                         Count I
                           M.D. Magary Construction Company
                                 29 U.S.C. §§ 1132, 1145

       COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC and for Count I of their Complaint against

defendant, M.D. Magary Construction Company, states as follows:

       1.     This action arises under the laws of the United States and is brought pursuant

to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

questions arising thereunder, as hereinafter more fully appears.

       2.     Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

pension, welfare and related joint labor-management funds and bring this action as

“employee welfare benefit funds” and “plans”, under the laws of ERISA.
  Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 2 of 31 Page ID #2




       3.     Defendant, M.D. Magary Construction Company, is a corporation conducting

business in the State of Illinois, and is an employer as defined under ERISA.

       4.     An authorized representative of defendant executed a Participation

Agreement on January 14, 2003, thereby binding defendant to pay contributions to plaintiffs

for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as exhibit 1 and incorporated by reference herein.

       5.     Exhibit 1 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 1.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 1.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
  Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 3 of 31 Page ID #3




              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 1.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 1.

       6.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 1. As such, said agreement remains in effect and the parties

are bound to same.

       7.     An authorized representative of defendant executed a Participation

Agreement on September 30, 2003, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 2 and incorporated by reference herein.

       8.     Exhibit 2 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 2.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
  Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 4 of 31 Page ID #4




              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 2.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 2.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 2.

       9.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 2. As such, said agreement remains in effect and the parties

are bound to same.

       10.    An authorized representative of defendant executed a Memorandum of

Agreement dated April 29, 2005, thereby binding defendant to pay contributions to plaintiffs

for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as exhibit 3 and incorporated by reference herein.

       11.    Exhibit 3 pertinently provides:
  Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 5 of 31 Page ID #5




              “This Agreement made and entered into by and between the CENTRAL
              ILLINOIS BUILDERS OF AGC, parties of the first part, representing those
              firms who have assigned their bargaining rights, hereinafter referred to
              as the “EMPLOYER”; and the SOUTHERN & CENTRAL ILLINOIS LABORERS’
              DISTRICT COUNCIL and LABORERS’ LOCAL 159 (Decatur, Illinois);
              LABORERS’ LOCAL 477 (Springfield, Illinois); and LABORERS’ LOCAL 703
              (Urbana, Illinois), parties of the second part, hereinafter referred to as
              the “UNION”. Please see Article 1, Section 1 of Exhibit 3.

              “The conditions of employment set forth shall prevail from May 1, 2003,
              through April 30, 2008, and shall continue in effect from year to year
              thereafter unless either party to this Agreement gives sixty (60) days or
              more written notice prior to the expiration date of this Agreement by
              Registered or Certified Mail expressing the desire to make amendments
              to the Agreement upon the expiration of same, provided, however, that
              the hourly wage rates as herein provided shall expire at midnight.”
              Please see Article 1, Section 3 of Exhibit 3.

              “It is mutually agreed that the Employers signatory to this Agreement shall
              pay into a Pension Fund the sum per hour as denoted in the Addendum
              pertaining to the Local Union Fund involved.” Please see Article 10, Section 1
              of Exhibit 3.

              “It is hereby agreed that the Employer will contribute, per the Wage
              Addendum, for each hour or portion thereof worked by an Employee under
              this Agreement to the Illinois Laborers’ and Contractors’ Training Program.
              The Employer will contribute the appropriated amount, per the Wage
              Addendum, per hour, per employee, to the Central Laborers’ Pension, Plan
              Office, Jacksonville, Illinois, along with Pension contributions.” Please see
              Article 10, Section 3 of Exhibit 3.

       12.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 3. As such, said agreement remains in effect and the parties

are bound to same.

       13.    An authorized representative of defendant executed a Participation

Agreement on March 19, 2007, thereby binding defendant to pay contributions to plaintiffs

for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as exhibit 4 and incorporated by reference herein.

       14.    Exhibit 4 pertinently provides:
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 6 of 31 Page ID #6




         “The Employer hereby agrees to be bound by and to the Agreements and
         Declarations of Trust establishing and amending the Central Laborers’
         Pension Fund and Central Laborers’ Welfare Fund and all other funds or
         plans compromising the Funds, all as heretofore and hereafter amended
         (the Trust agreements), as through the employer had actually signed the
         same. The various Agreements and Declarations of Trust are hereafter
         referred to as the “Trust Agreements.” The Employer agrees to make
         contributions to the Funds (1) on behalf of all Employees, all as defined
         in the Trust Agreements or applicable Collective Bargaining Agreements,
         (2) for all jobs within the geographical jurisdiction of the Funds, all as
         defined in the Trust Agreements, (3) for the employment on all job
         classifications, all as defined in the Trust Agreements or applicable
         Collective Bargaining Agreements. Please see paragraph 2 of exhibit 4.

         “The employer agrees to make the required contributions monthly and
         in such manner as required by the Trustees of the Funds for all
         Employees as defined in the Trust Agreements and the Trustees shall
         have the authority to have their accountant audit all payroll and all wage,
         job, bonds and other relevant records of the Employer upon reasonable
         notice for the purpose of determining the accuracy of the Employer’s
         contributions to the Funds.” Please see paragraph 4 of exhibit 4.

         “If an employer fails to pay contributions as required by the Trust
         Agreements and this Agreement, the Funds shall have the right to take
         whatever steps are necessary to secure compliance with this Agreement
         and the Trust Agreements, any other provision hereof to the contrary
         notwithstanding, and the Employer shall be liable for all reasonable
         costs of collection of the payments due together with reasonable
         attorneys’ fees and such other reasonable costs and charges as may be
         assessed by the Trustees of the Funds pursuant to the Trust Agreements,
         including the cost of any and all audits. In addition, the Employer agrees
         that all remittances not received by the 15th day of the month next
         following the month for which the contributions are due are subject to
         assessment of Liquidated Damages in the amount of 10% of the
         contributions or $25.00 minimum per remittance, to deter the increased
         administrative costs resulting from late payments, all pursuant to the
         Trust Agreements. Please see paragraph 6 of exhibit 4.

         “The Employer hereby irrevocably designates as its representatives on
         the Board of Trustees of the Funds such Trustees as are now serving, or
         their successors who will serve in the future, as Employer Trustees
         together with their successors/ The Employer further agrees to be bound
         by all actions taken by the Board of Trustees pursuant to the Trust
         Agreements as heretofore and/or hereafter amended.” Please see
         paragraph 7 of exhibit 4.
  Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 7 of 31 Page ID #7




       15.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 4. As such, said agreement remains in effect and the parties

are bound to same.

       16.    An authorized representative of defendant executed a Participation

Agreement on March 18, 2008, thereby binding defendant to pay contributions to plaintiffs

for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as exhibit 5 and incorporated by reference herein.

       17.    Exhibit 5 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 5.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 5.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
  Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 8 of 31 Page ID #8




              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 5.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 5.

       18.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 5. As such, said agreement remains in effect and the parties

are bound to same.

       19.    Based on the terms and conditions contained in exhibits 1-5, defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

Agreement and Declaration of Trust is attached hereto as exhibit 6 and incorporated by

reference herein.

       20.    ARTICLE VI of the Restated Agreement and Declaration of Trust entitled

Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       shall be required by the Collective Bargaining Agreement in effect between the
       Employer Association and the Local Union having jurisdiction over the geographical
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 9 of 31 Page ID #9




    area in which the covered Employees perform work. It shall not be a defense to any
    claim by the Trustees or an Employee for delinquent contributions from an Employer
    that such Employer had entered into an agreement with any employee purporting to
    waive the employee’s right to strict compliance with the provisions of the applicable
    Collective Bargaining Agreement or other written agreement, With respect to the
    amount of contributions required thereby no employee shall be permitted to contract
    or otherwise agree with or permit his employer to provide wage or benefit payments
    which do not conform to the aforesaid requirements and any such contract or
    agreement shall be null and void.

    Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
    The Employers shall make all reports on contributions required by the Trustees. Each
    Employer shall promptly furnish to the Trustees, on demand, the names of its
    employees, their social security number, the hours worked by each employee, and
    such other information as the Trustees may reasonably require in connection with
    the administration of the Trust and Pension Plan. The Trustees may, on reasonable
    notice, have an audit made by an independent certified public accountant or its
    representatives or such other person or persons as designated by the Trustees of all
    records of the Employer as described in Article IV, Section 8, in connection with the
    Employer’s contributions and/or reports.

    Where an audit discloses a difference between hours actually worked by an employee
    and hours reported to the Trust by his Employer and where such audit discloses any
    willful violation of any requirements of this Trust Agreement or rules and regulations
    adopted in connection herewith, those officers and directors of such Employer, if
    corporation, who supervised the completion of report forms, signed report forms or
    can be determined to have had personal knowledge of such conduct, shall be
    personally liable for any underpayment or other pecuniary loss to the Fund as a result
    of such conduct. Nothing herein shall prevent personal liability for owners or
    partners who are not otherwise incorporated.

    Each employer, by agreeing to be bound by the terms hereof, acknowledges and
    agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
    owing irrespective of the payment or not of the underlying contributions for which
    the liquidated damages were assessed shall constitute a default in payment pursuant
    to Section 6 of his Article.

    Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
    fifteen (15) days from the date they are originally due, or the due date as extended as
    provided above, shall pay in addition to said contributions liquidated damages in the
    amount of ten percent (10%) of the delinquent contributions or twenty five dollars
    ($25.00), whichever is greater, and said damages shall be paid with the delinquent
    contributions. Each Employer party to or otherwise bound by this Trust Agreement
    acknowledge that the liquidated damages and acknowledge the costs to be actual and
    substantial though difficulty to ascertain; however, each Employer acknowledges
    these costs to be minimally ten percent (10%) of the delinquent contributions or
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 10 of 31 Page ID #10




       twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
       additional proof thereof.

       Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
       event an Employer becomes delinquent in his contributions, said delinquent
       Employer shall be liable for all reasonable costs incurred in the collection process
       including the court fees, attorneys’ fees, filing fees, and any other expenses actually
       incurred by the Trustees in the course of the collections process.

       Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
       authority to audit the records of the Employer as described in Article IV, Section 8, for
       the purposes of determining the accuracy of contributions to the Pension Fund. In the
       event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
       counsel to enforce their authority to perform an audit, the Employer shall be liable
       for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
       cost, and any other expenses actually incurred by the Trustee in the court of the action
       without regard to whether the Employer did or did not owe delinquent contributions.
       Please see the Restated Agreement and Declaration of Trust, attached hereto as exhibit
       6 and incorporated by reference herein.

       21.    Based on the terms and conditions contained in exhibits 1-6 defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Welfare Fund. The Restated Agreement and

Declaration of Trust is attached hereto as exhibit 7 and incorporated by reference herein,

       22.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       required shall be identical to the amount required by the Collective Bargaining
       Agreement in effect between the Employer Association and the Local Union having
       jurisdiction over the geological area in which the covered Employees perform work.
       Ti shall not be a defense to any claim by the Trustees or an Employee for delinquent
       contributions from an Employer that such Employer had entered into an agreement
       with any employee purporting to waive the employee's rights to strict compliance
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 11 of 31 Page ID #11




     with the provisions of the applicable Collective Bargaining Agreement or other
     written agreement. With respect to the amount of contributions required thereby no
     employee shall be permitted to contract or otherwise agree with or permit his
     employer to provide wage or benefit payments which do not conform to the aforesaid
     requirements and any such contract or agreement shall be null and void.

     Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
     The Employers shall make all reports on contributions required by the Trustees. Each
     Employer shall promptly furnish to the Trustees, on demand, the names of its
     employees, their social security number, the hours worked by each employee, and
     such other information as the Trustees may reasonably require in connection with
     the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
     notice, have an audit made by an independent certified public accountant or its
     representatives or such other persons as designated by the Trustees of all records of
     the Employer as described in Article IV, Section 8, in connection with the Employer’s
     contributions and/or reports.

     All employers shall be required to maintain records in compliance with procedures
     develop and communicated by the Administrator from the beginning of such
     Employer's participation in the Fund forward unless given written authorization for
     variance by the Administrator. All such records shall be maintained for a period of
     ten (10) years unless earlier destruction of the same is authorized by the Trustees.
     The Trustees shall require the Employer to designate the classification of all of his
     employees and if the Employer fails to do so, after being requested to do so by the
     Trustees, the Trustees shall conduct an investigation for the purpose of determining
     the classification of such employees and the result of said investigation shall be
     conclusive.

     Where an audit discloses a difference between hours actually worked by an employee
     and hours reported to the Trust by his Employer and where such audit discloses any
     willful violation of any requirements of this Trust Agreement or rules and regulations
     adopted in connection herewith, those officers and directors of such Employer, if a
     corporation, who supervised the completion of report forms, signed report forms or
     can be determined to have had personal knowledge of such conduct. Nothing herein
     shall prevent personal liability for owner or partners who are not otherwise
     incorporated

     Each employer, by agreeing to be bound by the terms hereof, acknowledges and
     agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
     owing irrespective of the payment or not of the underlying contributions for which
     the liquidated damages were assessed, and failure to pay liquidated damages duly
     assessed shall constitute a default in payment pursuant to Section 6 of the Article.

     Section 5. MODE OF PAYMENT
     All contributions shall be due and payable on the fifteenth (15th) day of the month
     next following the calendar month in which eligible employees perform work with
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 12 of 31 Page ID #12




     respect to which contributions are required. The time for payment may be extended
     by the Trustees by resolution, but in no event shall such extension exceed forty-five
     (45) days in accordance with applicable regulations issued by the Secretary of Labor
     pursuant to ERISA.

     Section 6. DEFAULT IN PAYMENT
     Non-payment by an Employer of any contributions when due shall not relieve any
     other employer of his obligation to make payments. The Trustees may take any action
     necessary to enforce payments of the contributions and penalties due hereunder,
     including, but not limited to, proceedings at law and in equity.

     Section 7. LIQUIDATED DAMAGES
     All employers not paying contributions within fifteen (15) days from the date they
     are originally due, or the due date as extended as provide above, shall pay in addition
     to said contributions liquidated damages in the amount of ten percent (10%) of the
     delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
     said damages shall be paid with the delinquent contributions. Each employer party
     to or otherwise bound by this Trust Agreement acknowledge that the liquidated
     damages will be used to defer administrative costs arising by said delinquency and
     acknowledge the costs to be actual and substantial though difficult to ascertain;
     however, each Employer acknowledges these costs to be at least ten percent (10%)
     of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
     greater, waiving the necessity of any additional proof thereof.

     Section 8. INTEREST
     Delinquent contributions shall bear interest at such rate as may have been
     established by the Trustees prior to determining the existence of the delinquency.
     Trustees may determine and establish from time to time the appropriate interest rate
     for delinquencies and when the delinquencies shall commence to bear interest. The
     Trustees shall have the authority to waive the foregoing interest charge in the event
     the delinquent Employer executes a note or enters into an installment payment
     agreement providing for payment of said delinquency on such terms as acceptable to
     the Trustees under the circumstances.

     Section 9. COLLECTION COSTS
     Except as hereinafter provided in this Article, in the event an Employer becomes
     delinquent in his contributions, said delinquent Employer shall be liable for all
     reasonable costs incurred in the collection process including court fees, attorneys'
     fees, filing fees, and any other expenses actually incurred by the Trustees in the court
     of the collection process.

     Section 10. AUDIT AND THE COSTS THEREOF.
     The Trustees shall have the authority to audit the records of the Employer as
     described in Article IV, Section 8, for the purposes of determining the accuracy of
     contributions to the Welfare Fund. In the event it becomes necessary for the Trustees
     to file suit and/or otherwise retain legal counsel to enforce their authority to perform
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 13 of 31 Page ID #13




       an audit, the Employer shall be liable for all reasonable costs incurred including court
       fees, attorney's fees, filing fees, audit costs, and any other expenses actually incurred
       by the Trustees in the course of action, without regard to whether the employer did
       or          did             not          owe           delinquent          contributions.

       In the event an audit determines that there are no delinquent contributions due the
       Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
       entire Audit Cost. In the event the audit determines that there are delinquent
       contributions due the Fund which were intentionally not paid by the Employer, the
       entire Audit Cost shall be assessed against the Employer. Intentional non-payment
       shall include, but not be limited to, issuance of a check or other order for payment
       that is not honored by the bank or other institution on which it is drawn and shall
       include non-payment due to lack of funds on the part of the employer.

       In the event an audit determines that there are delinquent contributions which are
       unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
       based upon a formula which shall be set from time to time by the Trustees in their
       discretion and reflected in the Minutes of the particular meeting where the formula
       is adopted or changed. Please see the Restated Agreement and Declaration of
       Trust attached hereto as Exhibit 7 and incorporated by reference herein.

       23.    According to the Trust Agreement, plaintiffs are entitled to collect liquidated

damages on all contributions that are paid late. Defendant has incurred liquidated damages.

       24.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

the terms of the Participation Agreement (exhibit 1), Participation Agreement (Exhibit 2),

Memorandum of Agreement (exhibit 3), Participation Agreement (Exhibit 4) Participation

Agreement (exhibit 5), Restated Agreement and Declaration of Trust (exhibit 6), and

Restated Agreement and Declaration of Trust (exhibit 7).

       25.    Between January 14, 2013 through the present, an authorized representative

of defendant requested from various Local Labor Unions that fall within the jurisdiction of

plaintiffs, employees for various construction projects awarded to defendant.

       26.    Said employees were then provided to defendant from various Local Labor

Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

projects awarded to defendant.
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 14 of 31 Page ID #14




       27.    As an employer obligated to make fringe benefit contributions to plaintiffs,

defendant is specifically required to do the following:

              (a)    To pay monthly contributions to the Funds for each employee of the
                     defendant and to make said contributions in a manner as required by
                     the plaintiffs and payment of said contributions are based upon an
                     hourly rate as stated in the applicable agreements; and

              (b)    To make all of its payroll books and records available to plaintiffs for
                     the purpose of auditing same, to determine whether defendant is
                     making full payments as required under the applicable agreements;

              (c)    To compensate plaintiffs for the additional administrative costs and
                     burdens imposed by defendant’s failure to pay, or untimely payment of
                     contributions, by way of the payment of liquidated damages in the
                     amount of ten percent (10%) of any and all contributions which are not
                     timely received by plaintiffs for a particular month, as specified fully in
                     Paragraph 4(a) above, together with interest as provided in ERISA, 29
                     U.S.C. §1132 (g);

              (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                     payroll records, should it be determined that defendant was delinquent
                     in the reporting or submission of all contributions required of it to be
                     made to plaintiffs;

              (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                     incurred in the prosecution of any action to require defendant to
                     submit its payroll books and records for audit or to recover delinquent
                     contributions.

       28.    Defendant has breached its obligation to plaintiffs and its obligations under

the plans in the following respects:

              (a)    Defendant has failed to make payment of contributions and
                     liquidated damages; and

              (b)    Defendant has been delinquent in reporting the hours worked by
                     employees;

              (c)    Defendant has failed to make any of its payroll books and records
                     available to plaintiffs for the purpose of auditing same, to determine
                     whether defendant is making full payments as required under the
                     applicable agreements.
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 15 of 31 Page ID #15




       29.     Upon careful review of all records maintained by plaintiffs, prepared and

submitted by defendant, there are amounts due and owing by defendants in the amount of

two hundred forty-five dollars and seventy-six cents ($245.76). Please see the Revised

Breakdown of Amounts Due and Owing attached hereto as exhibit 8 and incorporated by

reference herein

       30.     The known amounts owed are based upon the defendant’s failure to submit all

required reports; failure to accurately state all hours for which contributions are due on

reports previously submitted; or its failure to file reports or contributions in a timely fashion.

       31.     Further, there is the possibility that additional contributions and liquidated

damages will come due during the pendency of this lawsuit.

       32.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

defendant has failed and refused to so perform.

       33.     Defendant’s continuing refusal and failure to perform it obligations to

plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

plaintiffs have no adequate remedy at law.

       WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

pray this Court enter Judgment in their favor and against defendant, M.D. Magary

Construction Company, as follows:

               (a)    That defendant be enjoined and ordered to submit all delinquent
                      monthly contribution reports to plaintiffs with the information
                      required to be provided thereon, to continue to submit such reports
                      while this is pending, and to comply with its contractual obligation to
                      timely submit such reports in the future;

               (b)    That judgment be entered in favor of plaintiffs and against defendant
                      for all unpaid contributions, liquidated damages, any costs of auditing
                      defendant’s records, accrued interest, and plaintiffs’ reasonable
                      attorneys’ fees and court costs necessarily incurred in this action as
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 16 of 31 Page ID #16




                     specified herein, or as subsequently determined, all as provided for in
                     the plans and in ERISA;

              (c)    Judgment be entered against defendant and defendant be decreed to
                     pay to the plaintiffs the sum of two hundred forty-five dollars and
                     seventy-six cents ($245.76) plus whatever sums are determined to be
                     due;

              (d)    That defendant be ordered to comply with the terms and provisions of
                     agreements and adhere to its demand for an audit to be conducted;

              (e)    That defendant be decreed to pay all costs attendant to any audit of
                     defendant’s payroll books and records;

              (f)    That defendant be decreed to pay the plaintiffs its reasonable lawyers’
                     fees, together with its costs of suit; and

              (g)    That plaintiffs have such further relief as may be deemed just and
                     equitable by the Court, all at defendant’ cost.

                                         Count II
                             Holly C. Crawford, Individually
                                29 U.S.C. §§ 1132, 1145

       COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC, and for Count II of their Complaint against

defendant, Holly C. Crawford, individually, state as follows:

       1.     This action arises under the laws of the United States and is brought pursuant

to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

questions arising thereunder, as hereinafter more fully appears.

       2.     Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

pension, welfare and related joint labor-management funds and bring this action as

“employee welfare benefit funds” and “plans”, under the laws of ERISA.
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 17 of 31 Page ID #17




       3.      Defendant, Holly C. Crawford, is an individual conducting business in the

State of Illinois, a signatory to an agreement with plaintiffs, and is an employer as defined

under ERISA.

       4.      Defendant executed a Participation Agreement on January 14, 2003, thereby

binding defendant to pay contributions to plaintiffs for employees of defendant within the

jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 1 and incorporated by

reference herein.

       5.      Exhibit 1 pertinently provides:

               “The Employer hereby agrees to be bound by and to the Agreements and
               Declarations of Trust establishing and amending the Central Laborers’
               Pension Fund and Central Laborers’ Welfare Fund and all other funds or
               plans compromising the Funds, all as heretofore and hereafter amended
               (the Trust agreements), as through the employer had actually signed the
               same. The various Agreements and Declarations of Trust are hereafter
               referred to as the “Trust Agreements.” The Employer agrees to make
               contributions to the Funds (1) on behalf of all Employees, all as defined
               in the Trust Agreements or applicable Collective Bargaining Agreements,
               (2) for all jobs within the geographical jurisdiction of the Funds, all as
               defined in the Trust Agreements, (3) for the employment on all job
               classifications, all as defined in the Trust Agreements or applicable
               Collective Bargaining Agreements. Please see paragraph 2 of exhibit 1.

               “The employer agrees to make the required contributions monthly and
               in such manner as required by the Trustees of the Funds for all
               Employees as defined in the Trust Agreements and the Trustees shall
               have the authority to have their accountant audit all payroll and all wage,
               job, bonds and other relevant records of the Employer upon reasonable
               notice for the purpose of determining the accuracy of the Employer’s
               contributions to the Funds.” Please see paragraph 4 of exhibit 1.

               “If an employer fails to pay contributions as required by the Trust
               Agreements and this Agreement, the Funds shall have the right to take
               whatever steps are necessary to secure compliance with this Agreement
               and the Trust Agreements, any other provision hereof to the contrary
               notwithstanding, and the Employer shall be liable for all reasonable
               costs of collection of the payments due together with reasonable
               attorneys’ fees and such other reasonable costs and charges as may be
               assessed by the Trustees of the Funds pursuant to the Trust Agreements,
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 18 of 31 Page ID #18




              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 1.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 1.

       6.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 1. As such, said agreement remains in effect and the parties

are bound to same.

       7.     Defendant executed a Participation Agreement on September 30, 2003,

thereby binding defendant to pay contributions to plaintiffs for employees of defendant

within the jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 2 and

incorporated by reference herein.

       8.     Exhibit 2 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 2.
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 19 of 31 Page ID #19




              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 2.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 2.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 2.

       9.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 2. As such, said agreement remains in effect and the parties

are bound to same.

       10.    Defendant executed a Memorandum of Agreement dated April 29, 2005,

thereby binding defendant to pay contributions to plaintiffs for employees of defendant

within the jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 3 and

incorporated by reference herein.
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 20 of 31 Page ID #20




       11.    Exhibit 3 pertinently provides:

              “This Agreement made and entered into by and between the CENTRAL
              ILLINOIS BUILDERS OF AGC, parties of the first part, representing those
              firms who have assigned their bargaining rights, hereinafter referred to
              as the “EMPLOYER”; and the SOUTHERN & CENTRAL ILLINOIS LABORERS’
              DISTRICT COUNCIL and LABORERS’ LOCAL 159 (Decatur, Illinois);
              LABORERS’ LOCAL 477 (Springfield, Illinois); and LABORERS’ LOCAL 703
              (Urbana, Illinois), parties of the second part, hereinafter referred to as
              the “UNION”. Please see Article 1, Section 1 of Exhibit 3.

              “The conditions of employment set forth shall prevail from May 1, 2003,
              through April 30, 2008, and shall continue in effect from year to year
              thereafter unless either party to this Agreement gives sixty (60) days or
              more written notice prior to the expiration date of this Agreement by
              Registered or Certified Mail expressing the desire to make amendments
              to the Agreement upon the expiration of same, provided, however, that
              the hourly wage rates as herein provided shall expire at midnight.”
              Please see Article 1, Section 3 of Exhibit 3.

              “It is mutually agreed that the Employers signatory to this Agreement shall
              pay into a Pension Fund the sum per hour as denoted in the Addendum
              pertaining to the Local Union Fund involved.” Please see Article 10, Section 1
              of Exhibit 3.

              “It is hereby agreed that the Employer will contribute, per the Wage
              Addendum, for each hour or portion thereof worked by an Employee under
              this Agreement to the Illinois Laborers’ and Contractors’ Training Program.
              The Employer will contribute the appropriated amount, per the Wage
              Addendum, per hour, per employee, to the Central Laborers’ Pension, Plan
              Office, Jacksonville, Illinois, along with Pension contributions.” Please see
              Article 10, Section 3 of Exhibit 3.

       12.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 3. As such, said agreement remains in effect and the parties

are bound to same.

       13.    Defendant executed a Participation Agreement on March 19, 2007, thereby

binding defendant to pay contributions to plaintiffs for employees of defendant within the

jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 4 and incorporated by

reference herein.
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 21 of 31 Page ID #21




     14.   Exhibit 4 pertinently provides:

           “The Employer hereby agrees to be bound by and to the Agreements and
           Declarations of Trust establishing and amending the Central Laborers’
           Pension Fund and Central Laborers’ Welfare Fund and all other funds or
           plans compromising the Funds, all as heretofore and hereafter amended
           (the Trust agreements), as through the employer had actually signed the
           same. The various Agreements and Declarations of Trust are hereafter
           referred to as the “Trust Agreements.” The Employer agrees to make
           contributions to the Funds (1) on behalf of all Employees, all as defined
           in the Trust Agreements or applicable Collective Bargaining Agreements,
           (2) for all jobs within the geographical jurisdiction of the Funds, all as
           defined in the Trust Agreements, (3) for the employment on all job
           classifications, all as defined in the Trust Agreements or applicable
           Collective Bargaining Agreements. Please see paragraph 2 of exhibit 4.

           “The employer agrees to make the required contributions monthly and
           in such manner as required by the Trustees of the Funds for all
           Employees as defined in the Trust Agreements and the Trustees shall
           have the authority to have their accountant audit all payroll and all wage,
           job, bonds and other relevant records of the Employer upon reasonable
           notice for the purpose of determining the accuracy of the Employer’s
           contributions to the Funds.” Please see paragraph 4 of exhibit 4.

           “If an employer fails to pay contributions as required by the Trust
           Agreements and this Agreement, the Funds shall have the right to take
           whatever steps are necessary to secure compliance with this Agreement
           and the Trust Agreements, any other provision hereof to the contrary
           notwithstanding, and the Employer shall be liable for all reasonable
           costs of collection of the payments due together with reasonable
           attorneys’ fees and such other reasonable costs and charges as may be
           assessed by the Trustees of the Funds pursuant to the Trust Agreements,
           including the cost of any and all audits. In addition, the Employer agrees
           that all remittances not received by the 15th day of the month next
           following the month for which the contributions are due are subject to
           assessment of Liquidated Damages in the amount of 10% of the
           contributions or $25.00 minimum per remittance, to deter the increased
           administrative costs resulting from late payments, all pursuant to the
           Trust Agreements. Please see paragraph 6 of exhibit 4.

           “The Employer hereby irrevocably designates as its representatives on
           the Board of Trustees of the Funds such Trustees as are now serving, or
           their successors who will serve in the future, as Employer Trustees
           together with their successors/ The Employer further agrees to be bound
           by all actions taken by the Board of Trustees pursuant to the Trust
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 22 of 31 Page ID #22




              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 4.

       15.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 4. As such, said agreement remains in effect and the parties

are bound to same.

       16.    Defendant executed a Participation Agreement on March 18, 2008, thereby

binding defendant to pay contributions to plaintiffs for employees of defendant within the

jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 5 and incorporated by

reference herein.

       17.    Exhibit 5 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 5.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 5.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 23 of 31 Page ID #23




              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 5.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 5.

       18.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 5. As such, said agreement remains in effect and the parties

are bound to same.

       19.    Based on the terms and conditions contained in exhibits 1-5, defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

Agreement and Declaration of Trust is attached hereto as exhibit 6 and incorporated by

reference herein.

       20.    ARTICLE VI of the Restated Agreement and Declaration of Trust entitled

Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 24 of 31 Page ID #24




     written other than a Collective Bargaining Agreement the amount of the contribution
     shall be required by the Collective Bargaining Agreement in effect between the
     Employer Association and the Local Union having jurisdiction over the geographical
     area in which the covered Employees perform work. It shall not be a defense to any
     claim by the Trustees or an Employee for delinquent contributions from an Employer
     that such Employer had entered into an agreement with any employee purporting to
     waive the employee’s right to strict compliance with the provisions of the applicable
     Collective Bargaining Agreement or other written agreement, With respect to the
     amount of contributions required thereby no employee shall be permitted to contract
     or otherwise agree with or permit his employer to provide wage or benefit payments
     which do not conform to the aforesaid requirements and any such contract or
     agreement shall be null and void.

     Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
     The Employers shall make all reports on contributions required by the Trustees. Each
     Employer shall promptly furnish to the Trustees, on demand, the names of its
     employees, their social security number, the hours worked by each employee, and
     such other information as the Trustees may reasonably require in connection with
     the administration of the Trust and Pension Plan. The Trustees may, on reasonable
     notice, have an audit made by an independent certified public accountant or its
     representatives or such other person or persons as designated by the Trustees of all
     records of the Employer as described in Article IV, Section 8, in connection with the
     Employer’s contributions and/or reports.

     Where an audit discloses a difference between hours actually worked by an employee
     and hours reported to the Trust by his Employer and where such audit discloses any
     willful violation of any requirements of this Trust Agreement or rules and regulations
     adopted in connection herewith, those officers and directors of such Employer, if
     corporation, who supervised the completion of report forms, signed report forms or
     can be determined to have had personal knowledge of such conduct, shall be
     personally liable for any underpayment or other pecuniary loss to the Fund as a result
     of such conduct. Nothing herein shall prevent personal liability for owners or
     partners who are not otherwise incorporated.

     Each employer, by agreeing to be bound by the terms hereof, acknowledges and
     agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
     owing irrespective of the payment or not of the underlying contributions for which
     the liquidated damages were assessed shall constitute a default in payment pursuant
     to Section 6 of his Article.

     Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
     fifteen (15) days from the date they are originally due, or the due date as extended as
     provided above, shall pay in addition to said contributions liquidated damages in the
     amount of ten percent (10%) of the delinquent contributions or twenty five dollars
     ($25.00), whichever is greater, and said damages shall be paid with the delinquent
     contributions. Each Employer party to or otherwise bound by this Trust Agreement
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 25 of 31 Page ID #25




       acknowledge that the liquidated damages and acknowledge the costs to be actual and
       substantial though difficulty to ascertain; however, each Employer acknowledges
       these costs to be minimally ten percent (10%) of the delinquent contributions or
       twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
       additional proof thereof.

       Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
       event an Employer becomes delinquent in his contributions, said delinquent
       Employer shall be liable for all reasonable costs incurred in the collection process
       including the court fees, attorneys’ fees, filing fees, and any other expenses actually
       incurred by the Trustees in the course of the collections process.

       Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
       authority to audit the records of the Employer as described in Article IV, Section 8, for
       the purposes of determining the accuracy of contributions to the Pension Fund. In the
       event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
       counsel to enforce their authority to perform an audit, the Employer shall be liable
       for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
       cost, and any other expenses actually incurred by the Trustee in the court of the action
       without regard to whether the Employer did or did not owe delinquent contributions.
       Please see the Restated Agreement and Declaration of Trust, attached hereto as exhibit
       6 and incorporated by reference herein.

       21.    Based on the terms and conditions contained in exhibits 1-6 defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Welfare Fund. The Restated Agreement and

Declaration of Trust is attached hereto as exhibit 7 and incorporated by reference herein,

       22.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       required shall be identical to the amount required by the Collective Bargaining
       Agreement in effect between the Employer Association and the Local Union having
       jurisdiction over the geological area in which the covered Employees perform work.
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 26 of 31 Page ID #26




     Ti shall not be a defense to any claim by the Trustees or an Employee for delinquent
     contributions from an Employer that such Employer had entered into an agreement
     with any employee purporting to waive the employee's rights to strict compliance
     with the provisions of the applicable Collective Bargaining Agreement or other
     written agreement. With respect to the amount of contributions required thereby no
     employee shall be permitted to contract or otherwise agree with or permit his
     employer to provide wage or benefit payments which do not conform to the aforesaid
     requirements and any such contract or agreement shall be null and void.

     Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
     The Employers shall make all reports on contributions required by the Trustees. Each
     Employer shall promptly furnish to the Trustees, on demand, the names of its
     employees, their social security number, the hours worked by each employee, and
     such other information as the Trustees may reasonably require in connection with
     the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
     notice, have an audit made by an independent certified public accountant or its
     representatives or such other persons as designated by the Trustees of all records of
     the Employer as described in Article IV, Section 8, in connection with the Employer’s
     contributions and/or reports.

     All employers shall be required to maintain records in compliance with procedures
     develop and communicated by the Administrator from the beginning of such
     Employer's participation in the Fund forward unless given written authorization for
     variance by the Administrator. All such records shall be maintained for a period of
     ten (10) years unless earlier destruction of the same is authorized by the Trustees.
     The Trustees shall require the Employer to designate the classification of all of his
     employees and if the Employer fails to do so, after being requested to do so by the
     Trustees, the Trustees shall conduct an investigation for the purpose of determining
     the classification of such employees and the result of said investigation shall be
     conclusive.

     Where an audit discloses a difference between hours actually worked by an employee
     and hours reported to the Trust by his Employer and where such audit discloses any
     willful violation of any requirements of this Trust Agreement or rules and regulations
     adopted in connection herewith, those officers and directors of such Employer, if a
     corporation, who supervised the completion of report forms, signed report forms or
     can be determined to have had personal knowledge of such conduct. Nothing herein
     shall prevent personal liability for owner or partners who are not otherwise
     incorporated

     Each employer, by agreeing to be bound by the terms hereof, acknowledges and
     agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
     owing irrespective of the payment or not of the underlying contributions for which
     the liquidated damages were assessed, and failure to pay liquidated damages duly
     assessed shall constitute a default in payment pursuant to Section 6 of the Article.
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 27 of 31 Page ID #27




     Section 5. MODE OF PAYMENT
     All contributions shall be due and payable on the fifteenth (15th) day of the month
     next following the calendar month in which eligible employees perform work with
     respect to which contributions are required. The time for payment may be extended
     by the Trustees by resolution, but in no event shall such extension exceed forty-five
     (45) days in accordance with applicable regulations issued by the Secretary of Labor
     pursuant to ERISA.

     Section 6. DEFAULT IN PAYMENT
     Non-payment by an Employer of any contributions when due shall not relieve any
     other employer of his obligation to make payments. The Trustees may take any action
     necessary to enforce payments of the contributions and penalties due hereunder,
     including, but not limited to, proceedings at law and in equity.

     Section 7. LIQUIDATED DAMAGES
     All employers not paying contributions within fifteen (15) days from the date they
     are originally due, or the due date as extended as provide above, shall pay in addition
     to said contributions liquidated damages in the amount of ten percent (10%) of the
     delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
     said damages shall be paid with the delinquent contributions. Each employer party
     to or otherwise bound by this Trust Agreement acknowledge that the liquidated
     damages will be used to defer administrative costs arising by said delinquency and
     acknowledge the costs to be actual and substantial though difficult to ascertain;
     however, each Employer acknowledges these costs to be at least ten percent (10%)
     of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
     greater, waiving the necessity of any additional proof thereof.

     Section 8. INTEREST
     Delinquent contributions shall bear interest at such rate as may have been
     established by the Trustees prior to determining the existence of the delinquency.
     Trustees may determine and establish from time to time the appropriate interest rate
     for delinquencies and when the delinquencies shall commence to bear interest. The
     Trustees shall have the authority to waive the foregoing interest charge in the event
     the delinquent Employer executes a note or enters into an installment payment
     agreement providing for payment of said delinquency on such terms as acceptable to
     the Trustees under the circumstances.

     Section 9. COLLECTION COSTS
     Except as hereinafter provided in this Article, in the event an Employer becomes
     delinquent in his contributions, said delinquent Employer shall be liable for all
     reasonable costs incurred in the collection process including court fees, attorneys'
     fees, filing fees, and any other expenses actually incurred by the Trustees in the court
     of the collection process.

     Section 10. AUDIT AND THE COSTS THEREOF.
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 28 of 31 Page ID #28




       The Trustees shall have the authority to audit the records of the Employer as
       described in Article IV, Section 8, for the purposes of determining the accuracy of
       contributions to the Welfare Fund. In the event it becomes necessary for the
       Trustees to file suit and/or otherwise retain legal counsel to enforce their authority
       to perform an audit, the Employer shall be liable for all reasonable costs incurred
       including court fees, attorney's fees, filing fees, audit costs, and any other expenses
       actually incurred by the Trustees in the course of action, without regard to whether
       the employer did or did not owe delinquent contributions.

       In the event an audit determines that there are no delinquent contributions due the
       Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
       entire Audit Cost. In the event the audit determines that there are delinquent
       contributions due the Fund which were intentionally not paid by the Employer, the
       entire Audit Cost shall be assessed against the Employer. Intentional non-payment
       shall include, but not be limited to, issuance of a check or other order for payment
       that is not honored by the bank or other institution on which it is drawn and shall
       include non-payment due to lack of funds on the part of the employer.

       In the event an audit determines that there are delinquent contributions which are
       unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
       based upon a formula which shall be set from time to time by the Trustees in their
       discretion and reflected in the Minutes of the particular meeting where the formula
       is adopted or changed. Please see the Restated Agreement and Declaration of
       Trust attached hereto as Exhibit 7 and incorporated by reference herein.

       23.    According to the Trust Agreement, plaintiffs are entitled to collect liquidated

damages on all contributions that are paid late. Defendant has incurred liquidated damages.

       24.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

the terms of the Participation Agreement (exhibit 1), Participation Agreement (Exhibit 2),

Memorandum of Agreement (exhibit 3), Participation Agreement (Exhibit 4) Participation

Agreement (exhibit 5), Restated Agreement and Declaration of Trust (exhibit 6), and

Restated Agreement and Declaration of Trust (exhibit 7).

       25.    Between January 14, 2013 through the present, an authorized representative

of defendant requested from various Local Labor Unions that fall within the jurisdiction of

plaintiffs, employees for various construction projects awarded to defendant.
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 29 of 31 Page ID #29




       26.    Said employees were then provided to defendant from various Local Labor

Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

projects awarded to defendant.

       27.    As an employer obligated to make fringe benefit contributions to plaintiffs,

defendant is specifically required to do the following:

              (a)    To pay monthly contributions to the Funds for each employee of the
                     defendant and to make said contributions in a manner as required by
                     the plaintiffs and payment of said contributions are based upon an
                     hourly rate as stated in the applicable agreements; and

              (b)    To make all of its payroll books and records available to plaintiffs for
                     the purpose of auditing same, to determine whether defendant is
                     making full payments as required under the applicable agreements;

              (c)    To compensate plaintiffs for the additional administrative costs and
                     burdens imposed by defendant’s failure to pay, or untimely payment of
                     contributions, by way of the payment of liquidated damages in the
                     amount of ten percent (10%) of any and all contributions which are not
                     timely received by plaintiffs for a particular month, as specified fully in
                     Paragraph 4(a) above, together with interest as provided in ERISA, 29
                     U.S.C. §1132 (g);

              (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                     payroll records, should it be determined that defendant was delinquent
                     in the reporting or submission of all contributions required of it to be
                     made to plaintiffs;

              (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                     incurred in the prosecution of any action to require defendant to
                     submit its payroll books and records for audit or to recover delinquent
                     contributions.

       28.    Defendant has breached its obligation to plaintiffs and its obligations under

the plans in the following respects:

              (a)    Defendant has failed to make payment of contributions and
                     liquidated damages; and

              (b)    Defendant has been delinquent in reporting the hours worked by
                     employees;
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 30 of 31 Page ID #30




               (c)    Defendant has failed to make any of its payroll books and records
                      available to plaintiffs for the purpose of auditing same, to determine
                      whether defendant is making full payments as required under the
                      applicable agreements.

       29.     Upon careful review of all records maintained by plaintiffs, prepared and

submitted by defendant, there are amounts due and owing by defendants in the amount of

two hundred forty-five dollars and seventy-six cents ($245.76). Please see the Revised

Breakdown of Amounts Due and Owing attached hereto as exhibit 8 and incorporated by

reference herein

       30.     The known amounts owed are based upon the defendant’s failure to submit all

required reports; failure to accurately state all hours for which contributions are due on

reports previously submitted; or its failure to file reports or contributions in a timely fashion.

       31.     Further, there is the possibility that additional contributions and liquidated

damages will come due during the pendency of this lawsuit.

       32.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

defendant has failed and refused to so perform.

       33.     Defendant’s continuing refusal and failure to perform it obligations to

plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

plaintiffs have no adequate remedy at law.

       WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

pray this Court enter Judgment in their favor and against defendant, Holly C. Crawford,

individually as follows:

               (a)    That defendant be enjoined and ordered to submit all delinquent
                      monthly contribution reports to plaintiffs with the information
                      required to be provided thereon, to continue to submit such reports
Case 3:20-cv-00661-MAB Document 1 Filed 07/07/20 Page 31 of 31 Page ID #31




                   while this is pending, and to comply with its contractual obligation to
                   timely submit such reports in the future;

             (b)   That judgment be entered in favor of plaintiffs and against defendant
                   for all unpaid contributions, liquidated damages, any costs of auditing
                   defendant’s records, accrued interest, and plaintiffs’ reasonable
                   attorneys’ fees and court costs necessarily incurred in this action as
                   specified herein, or as subsequently determined, all as provided for in
                   the plans and in ERISA;

             (c)   Judgment be entered against defendant and defendant be decreed to
                   pay to the plaintiffs the sum of two hundred forty-five dollars and
                   seventy-six cents ($245.76) plus whatever sums are determined to be
                   due;

             (d)   That defendant be ordered to comply with the terms and provisions of
                   agreements and adhere to its demand for an audit to be conducted;

             (e)   That defendant be decreed to pay all costs attendant to any audit of
                   defendant’s payroll books and records;

             (f)   That defendant be decreed to pay the plaintiffs its reasonable lawyers’
                   fees, together with its costs of suit; and

             (g)   That plaintiffs have such further relief as may be deemed just and
                   equitable by the Court, all at defendant’ cost.



                                               By:    /s/ Chet A. Kelly
                                                      Chet A. Kelly
                                                      #6296905

Kelly & Kelley, LLC
6 E. Washington St.
Belleville, IL 62220
(618) 234-7977
Facsimile: (618) 551-8832
chet@kellyandkelley.com
